 



Exhibit 10.13

FORM OF
NON-QUALIFIED SALARY
CONTINUATION AGREEMENT

This Agreement is entered into as of the                      of
                    , by and between Doane Pet Care Company, a Delaware
Corporation domiciled in the City of Brentwood, State of Tennessee (hereinafter
called the “Company”) and                                         , an
individual of the full age of majority (hereinafter called “Employee”).

W I T N E S S E T H:

      WHEREAS, Employee’s experience, knowledge and ability are extremely
valuable to the Company and the Company believes the future services of Employee
will be of great value to the Company; and

      WHEREAS, the Company desires to provide a benefit to the Employee to
encourage the Employee’s continued employment with the Company until his or her
death or retirement.

      NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the parties hereby agree as follows:



1.  Continuation of Employment

      (a) Employee shall continue in the employ of the Company in accordance
with and subsequent to the terms and conditions of existing or future employment
agreements (if any). However, nothing contained herein shall give Employee any
right to Employment with the Company. For purposes of this Agreement, an
Employee’s Retirement Date shall be the first (1st) day of the month immediately
following his or her sixty-fifth (65th) birthday.

      (b) Employee agrees to serve the Company faithfully and to the best of his
or her ability, under the direction of the Company, devoting his or her entire
time, energy and skill during regular business hours to such employment, and to
perform from time to time such services and to act in such capacity as the
Company shall request.

      (c) Except as provided for below, this Agreement shall not supersede any
other agreement between the Company and Employee, nor shall it in any way affect
Employee’s salary, other compensation or benefits or any present or future
participation in any 401(K), profit-sharing or other plan of compensation. This
Agreement specifically supersedes all prior Agreements regarding Salary
Continuation or Deferred Compensation entered into between the parties hereto.



2.  Benefit Payments

      The benefits provided herein with respect to retirement or death shall
constitute a liability of the Company to the Employee and/or his or her
beneficiaries in accordance

1



--------------------------------------------------------------------------------



 



with the provisions of this Agreement. The rights of Employee and his or her
beneficiaries under this Agreement shall be solely those of an unsecured
creditor of the Company. Any insurance policy which may be acquired by the
Company in connection with the liabilities assumed by it hereunder shall not,
except as otherwise expressly provided, be deemed to be held under any trust for
the benefit of Employee or his or her beneficiaries or to be security for the
performance of the obligations of the Company, but shall be, and remain, a
general, unpledged, unrestricted asset of the Company. This Agreement is
intended to be an unfunded excess benefit plan as defined under Section 3(36) of
ERISA.



3.  Payment of Benefits

      (a) Death. If Employee dies prior to attaining age fifty-five (55) and
while in the employment of the Company, the Company shall pay to the Employee’s
designated beneficiary or beneficiaries a death benefit equal to
$                     for one (1) year and $                     for each
remaining year until what would have been the sixty-fifth (65th) birthday of the
deceased Employee. Payments shall be made on an annual basis and shall commence
on the first day of the month following Employee’s death.

      If Employee dies after attaining age fifty-five (55) but prior to
attaining age sixty-five (65) and while in the employment of the Company, the
Company shall pay to the Employee’s designated beneficiary or beneficiaries a
death benefit equal to $                     for one (1) year and
$                     a year for the next nine (9) years. Payment shall be made
on an annual basis and shall commence on the first day of the month following
Employee’s death.

      Employee shall file a beneficiary designation form with the Company
indicating the name, address and relationship to Employee of each primary and
contingent beneficiary. This designation may be changed by Employee by filing a
new beneficiary form with the Company. In the event Employee fails to file a
beneficiary designation, payment shall be made to Employee’s surviving spouse,
if any, or in the event of no surviving spouse, to Employee’s probate estate. If
the Company determines, for any reason, that it is uncertain as to whom payment
of the benefit should be made, the Company, without liability to those entitled
to the benefit or any others, may withhold payment until instructed to make
payment by order of a court of competent jurisdiction. Any payment of any
installment made by the Company in good faith shall fully discharge the Company
from its obligations regarding the payment of such paid installment.

      (b) Retirement. Subject to Employee satisfying the terms and conditions of
this Agreement, including Employee’s continued employment with the Company until
his or her Retirement Date at age sixty-five (65), Employee shall receive a
retirement benefit equal to $                    . This benefit shall be paid to
Employee in ten (10) equal annual installments of $                    , this
amount to be paid without interest. The ten (10) annual installments shall be
paid to Employee during Employee’s life; provided, however, if Employee dies
prior to receipt of any or all payments, Employee’s beneficiary or

2



--------------------------------------------------------------------------------



 



beneficiaries shall receive the remaining installments yet unpaid. The
installments shall be paid on the first day of the month following the
Employee’s sixty-fifth (65th) birthday and thereafter on the same date of each
succeeding year until fully paid. Payments to beneficiaries shall be treated in
the same manner as provided for in section 3(a) if there is any conflict
regarding the proper party to receive payment.

      (c) Disability. In the event Employee becomes unable to fulfill his or her
duties of employment due to Disability as hereinafter defined prior to
retirement, Employee shall continue to be considered in the employment of the
Company during the period of Disability for the purposes of receiving death and
retirement benefits under this Agreement, even though the Employee’s employment
with the Company is terminated as a result of said disability. If Employee is
covered under a disability insurance policy maintained by the Company, Employee
shall be deemed Disabled for purposes of this paragraph upon a determination of
Total and Permanent Disability by the insurer. If Employee is not covered under
a disability insurance policy maintained by the Company, Disability shall be
defined as any disability resulting from bodily injury or disease occurring
after the effective date of this Agreement which (a) during the first 24 months
of disability prevents the insured from performing substantially all the work of
his or her regular occupation, and (b) thereafter, wholly prevents the insured
from engaging in any gainful occupation for which he or she is or may become
reasonably fitted by reason of his or her education, training or experience. The
entire and irrevocable loss of sight of both eyes or the complete loss or use of
both hands or both feet or one hand and one foot will be considered total
disability.

      (d) Leave of Absence. If Employee is authorized, in writing, by the
Company to take a leave of absence from his or her employment, Employee shall
continue to be considered in the employment of the Company during the leave of
absence for purposes of receiving death and retirement benefits under this
Agreement.

      (e) Termination of Employment/Early Retirement. If Employee has been
employed by the Company for a period of not less than ten (10) years, and his or
her employment with the Company is terminated at any time after reaching his or
her fifty-fifth (55th) birthday, the Employee shall be entitled to receive
benefits under this Agreement. Employee’s early termination benefit shall be
determined by multiplying the retirement benefit at age sixty-five (65) provided
for in section 3(b) by the applicable percentage in the following table:

          Retirement Age   Percentage
65
    100.0 %
64
    94.3 %
63
    89.0 %
62
    84.0 %
61
    79.2 %
60
    74.7 %
59
    70.5 %
58
    66.5 %
57
    62.7 %
56
    59.2 %
55
    55.8 %

3



--------------------------------------------------------------------------------



 



Percentages for durations other than full years shall be determined by straight
line interpolation. The reduced termination benefits shall be paid under the
terms and conditions of Section 3(b) except that the installments shall be paid
on the first day of the month following Employee’s early termination.

      (f) Termination Prior to Age 55. If Employee’s employment with the Company
is terminated prior to the Employee attaining age fifty-five (55), but after ten
(10) years of employment with the Company, Employee shall only be entitled to
purchase the Accumulated Account Value of the key man insurance policy or
policies maintained by the Company on the life of Employee under this plan for a
price equal to the accumulated cash value as of the next anniversary date of the
policy. Employee shall have no further rights under this Agreement.

      (g) Forfeiture of Benefits. Except as provided for in Sections 3(e) and
(f) above, if Employee’s employment with the Company is terminated for any
reason other than death or disability, no benefits shall be due under this
Agreement and all such amounts shall be forfeited. Notwithstanding any provision
of this Agreement to the contrary, no death benefits shall be provided under
this Agreement in the event Employee commits suicide within two (2) years of the
earlier of the date of execution of this Agreement or the date of execution of
any previous Salary Continuation Agreement between the parties, if any.

      (h) Deferred Retirement. If Employee satisfies the terms and conditions of
the Agreement and continues to work past his or her Retirement Date, Employee
shall receive, within thirty (30) days after reaching his or her Retirement
Date, a retirement benefit in the amount and under the terms and conditions
provided under section 3(b) of this Agreement.

      (i) Alternate Form of Payment. Notwithstanding any other provision of this
Agreement to the contrary, Employee (or his or her beneficiary) shall have the
right, with the consent of the Company, to elect that the benefit be paid in the
form of a lump sum payment equal to the actuarial equivalent of the installment
payments discounted at a rate of interest equal to six percent (6%).



4.  Non-Alienation of Benefits.

      No benefit payable to Employee or his or her beneficiary or beneficiaries
hereunder shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge and any attempt to do so
shall be void. No benefit shall in any way be subject to the debts, contracts,
liabilities, encumbrances or torts of the person entitled to benefits, nor shall
it be subject to judgment or legal process for or against the person. The
payments to be made under this Agreement are expressly declared non-assignable
and non-transferable.

4



--------------------------------------------------------------------------------



 



5.  Binding Effect

      This Agreement shall be binding upon the parties hereto, their heirs,
assigns, successors, executors and administrators, and they agree to execute any
and all instruments necessary for the fulfillment of the terms of this
Agreement. However, nothing herein contained shall be deemed to give Employee
the right to be retained in the employ of the Company or to interfere with the
right of the Company to discharge Employee at any time pursuant to law or
existing or future employment agreements (if any), nor shall this Agreement be
deemed to require Employee to remain in the Company’s employ, nor shall it
interfere with Employee’s right to terminate his or her employment at any time.



6.  Merger or Consolidation

      The Company agrees that it will not merge or consolidate with any other
Company or organization, or permit its business activities to be taken over by
any other organization, unless and until the succeeding or continuing
corporation or other organization shall expressly assume the rights and
obligations of the Company under this Agreement. The Company further agrees that
it will not cease its business activities or terminate its existence, other than
as heretofore set forth, without having made adequate provision for its
obligations under this Agreement to be fulfilled. In the event of any default by
the Company under this paragraph only, Employee (or his or her beneficiaries)
shall have a continuing lien for the amount required to assure performance of
this Agreement upon all corporate assets, including any transferred assets,
until such default is corrected.



7.  Amendment or Termination

      During Employee’s lifetime this Agreement may be amended in any particular
manner by the mutual written agreement of Employee and the Company. Any
modification of the benefit formula under Section 3(a) or (b) of this Agreement
shall be in writing and shall be made a part of this Agreement. The modification
of benefit shall appear as an attachment which shall be titled “Schedule I —
Modification of Benefits.” Schedule I shall list the change in benefits, the
effective date of the change, the signature of the Employee and the authorized
signature of an officer of the Company who has signed on behalf of the Company.



8.  Notices

      Any notice or election which shall be or may be given under this Agreement
shall be in writing and shall be mailed by United States mail, postage prepaid,
addressed as follows:

5



--------------------------------------------------------------------------------



 



      (a) to the Company at Doane Pet Care Company, Attn: Chief Executive
Officer, 210 Westwood Place; Suite 300, Brentwood, Tennessee, 37027, and

      (b) to Employee at his or her last known address supplied to the Company.

          Any party may change the address to which notices to it shall be
mailed by giving notice of the new address in the manner provided for herein.



9.  Arbitration

      Unless otherwise provided in this Agreement, any controversy or claim
arising out of or relating to this Agreement or the breach thereof, shall be
settled by arbitration in accordance with the Rules of the American Arbitration
Association, and judgment upon the award rendered by the Arbitrator(s) may be
entered into any Court having jurisdiction thereof.



10.  Applicable Law

      This Agreement shall be construed under the laws of Tennessee.



11.  Benefits Not Treated as Compensation

      Any benefits payable under this Plan shall not be deemed salary or other
compensation to the Participant for the purpose of computing benefits to which
he may be entitled under any profit sharing plan, pension plan or any other
arrangement of the Company for the benefit of its employees.

      IN WITNESS WHEREOF, the parties have executed this Agreement on the day
and date first above written.

     
WITNESS:
  EMPLOYEE:
 
   
 
   
 
   

  [Printed Name]
 
   

  DOANE PET CARE COMPANY
 
   
 
   
WITNESS:
   
 
   
 
   
 
   

  [Printed Name]

  [Title]

6



--------------------------------------------------------------------------------



 



BENEFICIARY DESIGNATION FORM
FOR
DOANE PET CARE COMPANY
NON-QUALIFIED SALARY CONTINUATION AGREEMENT

I hereby designate the following to be my beneficiary and to receive payments
under the Non-Qualified Salary Continuation Agreement dated as of
                     between myself and Doane Pet Care Company.

         
PRIMARY BENEFICIARY

       

  NAME:    

       

       

  RELATIONSHIP:    

       

       
SECONDARY BENEFICIARY

       

  NAME:    

       

       

  RELATIONSHIP:    

       

This designation is revocable and any change must be filed with Doane Pet Care
Company. This designation form, and any amended or substituted designation, must
be attached to the Non-Qualified Salary Continuation Agreement.

     
 
   
 
   
Date
  [Printed Name]

7